Citation Nr: 1452727	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.

As originally developed for appeal, the Veteran's claim included the additional issue of entitlement to service connection for chloracne.  This issue was considered in the rating action on appeal.  It was also the subject of a notice of disagreement (NOD) and included in the August 2012 statement of the case (SOC).  The RO has since granted the claim.  See Rating Decision dated August 6, 2012.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for the now service-connected chloracne and has provided no additional argument on this issue.  Thus, it is not currently before the Board in appellate status, and consideration herein is limited to only those issues listed on the first page of this decision.  


FINDINGS OF FACT

1.  The competent medical and other evidence of record fails to establish that bilateral hearing loss had its onset in-service or within one year of service discharge and there is no competent evidence relating it to service.

2.  The competent medical and other evidence of record fails to establish that tinnitus was manifest during the Veteran's military service; and there is no competent evidence relating it to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  He was notified via letter dated in June 2010 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in September 2010, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

In addition, a relevant VA audiological examination was obtained in August 2010.  The medical opinion obtained in this case is adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends are directly related to excessive noise exposure during service. 

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Turning to the evidence of record, the Veteran's DD-214 reveals that he served as a communications center specialist (radio message router).  Although his specific military occupational specialty (MOS) is not listed, the seemingly similar occupation of radio operator has been identified as one with at least a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010).  

Moreover, the Board has considered the Veteran's specific assertion that he was exposed to in-service acoustic trauma as a result of riding in "Huey" helicopters for 12 hours a day without hearing protection as well as noise from rocket and mortar attacks and noise during basic training while qualifying with rifles and hand grenades.  See VA Form 21-4138, dated March 8, 2012.  Thus, in this case, the Board finds that his report of military noise exposure is competent and credible, given that the circumstances of his reported noise exposure are likely consistent with his duties during service.  38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the Board finds that in-service noise trauma is established.

Although the Veteran's service treatment records include several audiograms, the hearing thresholds in these reports do not meet the criteria for disability under VA regulations.  For example, the Veteran's enlistment examination report dated in March 1970 shows audiometric testing with the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
X
5
LEFT
5
0
0
X
5

Audiometric testing in September 1971, revealed slightly elevated thresholds, however these shifts are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
X
15
LEFT
15
15
5
X
20

In addition, by the time the Veteran was examined in February 1972, just prior to the service discharge, he did not complain of hearing loss or other ear pathology and his hearing had improved significantly.  Pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

There is also no evidence of sensorineural hearing loss having manifested to a compensable degree within one year of separation from his period of active service ending in 1972.  The Board notes that in the Veteran's 2010 claim for service connection, he alleged the onset of hearing loss and tinnitus since military service, but notably did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  There are no post-service medical records dated immediately after service referencing hearing problems.  

In fact, there are no pertinent clinical records associated with the claims file until an August 2010 VA examination report almost 40 years later.  At that time audiometric testing confirmed current moderate to moderately severe sensorineural hearing loss in both ears.  As hearing loss was not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

What remains for consideration is whether there is evidence that the Veteran's currently diagnosed hearing loss and tinnitus is related to his active service and any noise exposure therein.

The Board notes that when examined by VA in 2010, the Veteran reported exposure to noise from Huey helicopters and jet aircraft engines on the flight line during service.  He denied a history of occupational noise exposure, but did report pre-service noise exposure from hunting and the seasonal use of lawn mowing equipment after service.  He reported the onset of tinnitus in service around 1971.  After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the audiologist concluded that the Veteran's hearing loss is likely related to occupational or recreational noise exposure, family heredity, or some other medical issue.  

Referring to the Veteran's military enlistment and separation audio evaluations, the audiologist noted there was no evidence of a permanent decrease in hearing sensitivity when comparing the results at entry to the results obtained at separation.  He also noted that a hearing evaluation performed in 1971, during the middle of the Veteran's military tour, indicated a decrease in hearing sensitivity, but that this was a temporary loss.  He then reiterated that the separation examination showed an improvement in hearing sensitivity and that these results were very similar to the results noted at entry.  Citing to several medical references, including a research study on the effects of noise exposure in the military, the audiologist noted that hazardous noise exposure has an immediate effect on hearing and is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative, but usually takes many incidents of temporary noise-induced hearing loss and tinnitus before it becomes permanent.  

The audiologist then concluded that he could not resolve whether the Veteran's tinnitus was caused by or a result of military service noise exposure without resorting to mere speculation.  However, he then went on to explain that tinnitus is closely associated with a change in hearing sensitivity.  However, there was no permanent change in the Veteran's hearing sensitivity based on the in-service hearing evaluations.  Further while, the Veteran indicated he initially noticed his tinnitus prior to leaving the military, there was no mention of it in his service records. 

Based on the evidence in this particular case, the Board finds that service connection for hearing loss and tinnitus is not warranted.  The fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection. 

In this case, the Board finds the 2010 VA opinion is highly probative as it is based upon a complete review of the Veteran's claims file and supported by detailed rationale.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in service treatment records to provide a negative opinion.  The facts here are distinguishable because the VA audiologist clearly acknowledged the Veteran's history of military noise exposure (relevant in-service injury).  However he ultimately concluded that this noise exposure was not the precipitant of the hearing loss considering there was no permanent effect on the Veteran's hearing sensitivity during service and in fact there was an actual improvement in hearing sensitivity at separation.  The audiologist referenced scientific resources in support of his opinion, noting that the Veteran had other possible explanations for his hearing loss, including the aging process and a history of recreational noise exposure, which could not be ruled out.  In doing so he did not base his opinion merely on the absence of contemporaneous documentation of this condition, rather, just considered this as one of several relevant considerations.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

While the VA audiologist could not determine, without resorting to speculation, whether the tinnitus is related to service, he has explained specifically why he was not able to offer such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  He noted that while tinnitus is closely associated with hearing loss there was no permanent change in the Veteran's hearing sensitivity, thus indicating that absent permanent hearing loss it would be speculation to associate any current tinnitus with active service. The Board finds this explanation to be sufficient and concludes that the opinion and rationale are competent and credible and provide probative evidence.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's contention that his hearing loss and tinnitus are related to in-service noise exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a hearing disability, including sensorineural hearing loss, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The Veteran is competent to give evidence about what he sees and feels (e.g., to report diminished hearing during and since service).  The Veteran is not competent to opine on the relationship between his current hearing loss and tinnitus and his claimed in-service noise exposure.  Such an assessment is not simple in nature and in this case, requires audiological testing and other specific findings to properly diagnose the disorder and determine causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions). Interpreting the audiological findings and applying the evidence to the reported history requires medical training and expertise that are beyond lay observation. Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Also the Veteran's contention that he never received audio evaluations during the course of his military service or at separation are inconsistent with the record.  See March 2012 VA Form 21-4138.  As noted above, service treatment records indicate that audio evaluations were conducted in September 1971 and prior to separation in 1972 with audiometer findings reported on both occasions.  In addition, his statements reporting a long history of tinnitus are also contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to tinnitus.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  While he indicated that his tinnitus began in service, his service discharge examination report was absent of any complaints or findings of tinnitus.  The Board finds the service treatment records revealing no treatment or findings of hearing loss or tinnitus are more probative than the Veteran's current assertions for the purposes of obtaining compensation.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). 

In this case, the Board finds that the Veteran's opinion regarding a relationship between his military service and his currently diagnosed hearing loss and tinnitus is not sufficient to overcome the evidence of record weighing against such a relationship.  Jandreau, supra & Buchanan, supra.  


Accordingly, the preponderance of the evidence is against both claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


